Citation Nr: 1224091	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and as secondary to service-connected chronic low back pain/lumbar radiculitis.

2.  Entitlement to an evaluation in excess of 50 percent, to include entitlement to a total disability rating on the basis of individual unemployability (TDIU), for service-connected chronic low back pain/lumbar radiculitis (referred to hereinafter as "low back disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.  He had around 13 months of prior other service.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in May 2007 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The former rating decision increased the evaluation for a low back disability from 40 percent to 50 percent.  The latter rating decision denied service connection for PTSD.  An appeal as to each of these determinations has been perfected by the Veteran.

In April 2012, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

A claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran files a claim for the affliction his mental condition, whatever this condition is, causes him, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  The Veteran in this case sought service connection for PTSD.  He later sought service connection for depression (the July 2010 rating decision denying this benefit was not appealed).  The medical evidence of record shows that he has been diagnosed with depression, depressive disorder, depressive disorder NOS, dysthymia, and dementia.  Diagnoses of major depression and anxiety additionally have been entertained, while "something like "PTSD" has been mentioned.  The first issue on appeal accordingly has been recharacterized to be inclusive of each of the aforementioned.

Entitlement to a TDIU is part and parcel to a higher evaluation claim, as opposed to a separate claim in and of itself, where the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that his service-connected low back disability renders him unemployable.  The second issue comprising this matter accordingly has been recharacterized to include TDIU consideration.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an evaluation in excess of 50 percent, to include entitlement to a TDIU, for a service-connected low back disability unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

I.  Notice

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information concerning how an effective date is assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

The Veteran and his representative have been notified regarding the service connection as well as the higher evaluation issues comprising this matter.  However, they have not been notified concerning a TDIU.  A remand is necessary in order for this to be accomplished.

II.  Records

The duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts to help obtain records that are in Federal custody consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Such requests may cease, however, if it is determined that the records do not exist or that further requests to obtain them would be futile.  Id.  Cases in which it may be concluded that no further efforts are required include those in which VA is advised that the records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2) (2011).  

At the April 2012 Travel Board hearing, the Veteran testified that he may have received psychiatric care at VA facilities in Pittsfield, Massachusetts, as well as in Albany, New York, beginning in the 1960's.  He also testified that VA currently provides all care for his low back disability.  VA treatment records dated from July through August 1996 from facilities in Pittsfield and Northampton, Massachusetts, are contained in the claims file.  Also contained in the claims file are VA treatment records from a facility in Pittsfield, Massachusetts, dated from January 2004 through February 2009.

No indication exists that VA treatment records dated from June 1960 (when the Veteran separated from service) to present have been requested from facilities in Albany, New York.  There further is no indication that VA treatment records dated from June 1960 through June 1996, from September 1996 through December 2003, and from March 2009 to present have been requested from facilities in Pittsfield and Northampton, Massachusetts.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Indeed, such documents thus are constructively part of the record before the Board even where they are not actually before the adjudicating body.  Id.  The above requests accordingly must be completed during the course of this remand.

When VA becomes aware of the existence of relevant non-Federal records during the pendency of a claim, notification will be sent to the claimant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the claimant provide enough information to identify and locate the records and authorize the release of the records to VA.  Id.; 38 C.F.R. §§ 3.159(c)(1)(i), (ii) (2011).  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.

Once a claimant has authorized the release of non-Federal records to VA, reasonable efforts to help obtain them generally consist of an initial request and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).  The claimant shall be notified if VA is unable to obtain requested records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  Such notification shall include the identity of the records, an explanation of the efforts VA made to obtain them, a description of any further action VA will take regarding the claim to include deciding it based on the evidence of record unless the claimant submits the records, and a notice that the claimant ultimately is responsible for providing the records.  Id.  It may be provided at the same time as the final request for the records.  38 C.F.R. § 3.159(e)(1) (2011).

The Veteran authorized the release to VA of treatment records concerning his low back disability from private provider Dr. K.S. in June 2007.  There is no indication that even initial requests for treatment records was made to Dr. K.S.  Such requests, as well as follow-up requests and notification to the Veteran of the inability to obtain records if necessary, shall be undertaken on remand if possible.  In this regard, it is noted that authorization to release records to VA is effective only for 180 days from the date of signature.  See VA Form 21-4142, Section III, Part 9B.  This period long ago was exceeded with respect to the authorization for Dr. K.S.  The Veteran thus must authorize the release of his records anew before commencement of the aforementioned actions.

III.  Medical Examinations/Opinions

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Service treatment records are silent with respect to psychiatric problems.  

The January 2004 VA treatment record, in addition to that discussed above, reflects the Veteran's report of having nightmares related to his military experiences.  The aforementioned diagnosis of dysthymia was made at that time.

Dr. J.R. identified "something like PTSD related to [the Veteran's] time in the Navy" among his problems in March 2006.  

The Veteran testified that his psychiatric symptoms began during service and have continued ever since at the April 2012 Travel Board hearing.  His representative also raised the question of whether the Veteran's acquired psychiatric disorder is due to or aggravated by his service-connected low back disability.

A diagnosis of PTSD has not been confirmed but numerous other diagnoses have been made, as noted above.  To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for an acquired psychiatric disorder.  As there is lay evidence of symptoms in service and ever since service, the Board finds that under McLendon the Veteran should be afforded a medical examination with nexus opinion. 

The duty to assist finally includes a mandate that any VA medical examination and/or medical opinion obtained be adequate.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120; see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical examination and/or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A VA spine examination was afforded to the Veteran in December 2006.  He reported constant back pain with radiation as well as a urinary problem, erectile dysfunction, and numbness, paresthesias, and weakness in his legs and feet.  Ankylosis in flexion of part of his thoracolumbar spine was found.  There were no indications of unfavorable ankylosis.  Reflex and sensory testing of the lower extremities was normal.  Motor testing of both hips and knees was abnormal, however.  Chronic low back pain and lumbar radiculitis were diagnosed.  It was noted that the Veteran retired from his position as a mailman due to his eligibility by age or duration of work.  Therefore, occupational effects of his low back disability were not addressed.

At the April 2012 Travel Board hearing, the Veteran testified that he felt his low back disability had gotten progressively worse since December 2006.

An examination must be contemporaneous in that it portrays the current state of a service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (concluding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous"); see also Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v, Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  The possibility exists that the Veteran's low back disability, rated pursuant to Diagnostic Code 5237 of 38 C.F.R. § 4.71a on the basis of ankylosis, has increased in severity in the approximately five and one-half years that have passed since the December 2006 examination in light of his testimony in this regard.

Each objective neurologic abnormality associated with a spine disability, including but not limited to bowel impairment and bladder impairment, warrants a separate evaluation.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  It is unclear whether the Veteran manifests any objective neurologic abnormality associated with his low back disability.  No medical opinion was supplied at the December 2006 VA examination as to whether or not the Veteran's reported urinary problem, reported erectile dysfunction, and lower extremity problems are a result of his low back disability.  The Board cannot determine whether or not to award a separate evaluation without such an opinion.

As noted above, TDIU became part of the analysis for the Veteran's low back disability following the December 2006 examination (Rice was decided in 2009).  It therefore is not surprising that no medical opinion was supplied therein concerning the occupational effects of this disability.  Yet the Board cannot determine whether or not it renders the Veteran unable to secure or follow a substantially gainful occupation/unemployable without such an opinion.

The December 2006 VA spine examination is inadequate for the three aforementioned reasons.  In sum, another contemporaneous VA spine examination complete with opinions concerning associated objective neurologic abnormalities and occupational effects is needed.  A remand is necessary so that arrangements for such can be made.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter concerning the TDIU part of the higher evaluation for a service-connected low back disability issue comprising his claim.  Include a copy of the letter in the claims file.

2.  Obtain and associate with the claims file VA treatment records regarding the Veteran from facilities in Albany, New York, from June 1960 to present as well as from facilities in Pittsfield, Massachusetts, and Northampton, Massachusetts, from June 1960 through June 1996, from September 1996 through December 2003, and from March 2009 to present.  All action in this regard must be documented in the claims file.  Any records received shall be associated with the claims file.

3.  Contact the Veteran regarding private treatment records from Dr. K.S. (noted in VA Form 21-4142 dated in June 2007).  Request that he authorize the release of such records to VA or alternatively provide them to VA himself.  If authorization is provided, make reasonable efforts to obtain the records.  All action in this regard must be documented in the claims file.  Any records received shall be associated with the claims file.  Notice to the Veteran regarding inability to obtain any records should comply with 38 C.F.R. § 3.159(e). 

4.  Review the Veteran's claims file and undertake any further records development indicated.  This shall include obtaining and associating with the claims file, after securing any required authorization, any additional pertinent records identified by the Veteran during the course of this remand.  All action in this regard must be documented in the claims file.

5.  After completion of the development in paragraphs 1 through 4, arrange for the Veteran to undergo an appropriate VA medical examination regarding his acquired psychiatric disorder.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a thorough description of his relevant history as well as his psychiatric symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall opine as to whether or not the Veteran has any acquired psychiatric disorder (e.g., anxiety, depression, etc.) diagnosable in conformity with the DSM-IV.  For each such disorder, the examiner then shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) (1) etiologically related to the Veteran's service or (2)(i) caused by or (ii) aggravated (i.e., chronically worsened) by his service-connected low back disability.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.  A complete rationale, to include specific comment on the pertinent medical and lay evidence (to include the Veteran's assertion of continuity of symptomatology) of record, shall be provided for each opinion rendered.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

Each of the above actions shall be documented fully in an examination report.

6.  After completion of the development in paragraphs 1 through 4, arrange for the Veteran to undergo a VA spine examination regarding his low back disability.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a thorough description of his relevant low back symptoms and potentially associated neurologic symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  This shall include those concerning favorable and unfavorable ankylosis as well as those regarding potential associated neurologic symptoms.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should describe the frequency and duration of any incapacitating episodes (requiring bed rest prescribed by a physician and treatment by a physician) of the low back disability.

The examiner thereafter shall opine as to whether or not the Veteran manifests any neurologic abnormality.  For each such abnormality diagnosed, the examiner shall further opine as to whether it is at least as likely as not (a 50 percent or greater probability) associated with the Veteran's low back disability.  The examiner finally shall opine as to whether the Veteran is unable to secure or follow a substantially gainful occupation/unemployable as a result of his low back disability and any associated neurologic abnormalities.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for each opinion rendered.  

Each of the above actions shall be documented fully in an examination report.

7.  Finally, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an evaluation in excess of 50 percent, to include entitlement to a TDIU, for a service-connected low back disability.  Extraschedular consideration shall be given to both a higher evaluation and TDIU with respect to the service-connected low back disability in doing so.  If the service connection benefit sought is not granted and/or the higher evaluation/TDIU benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


